Citation Nr: 9919214	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-03 070 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for Hodgkin's 
disease with myelodysplastic syndrome, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
osteoarthritis of the cervical and lumbar spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
prostate cancer.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to October 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1996 and April 1997 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In the November 1996 rating decision, 
the RO increased the veteran's evaluation for degenerative 
osteoarthritis of the cervical and lumbar spine to 20 percent 
and continued the 10 percent evaluation for Hodgkin's disease 
with myelodysplastic syndrome.  In the April 1997 rating 
decision, the RO granted service connection for prostate 
cancer as result of exposure to Agent Orange and assigned a 
noncompensable evaluation.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his degenerative osteoarthritis of 
the cervical and lumbar spine and Hodgkin's disease with 
myelodysplastic syndrome to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The veteran's claim for an increased (compensable) evaluation 
for prostate cancer is the subject of the attached REMAND.


FINDINGS OF FACT

1.  The veteran's Hodgkin's disease, in remission, with 
myelodysplastic syndrome has been manifested by complaints of 
tiredness, weakness, fatigability, dizziness, and hemoglobin 
counts ranging from 10.5 to 13.3 with a diagnosis of chronic 
refractory anemia.  

2.  Degenerative osteoarthritis of the cervical and lumbar 
spine is manifested by objective evidence of limitation of 
motion of the lumbar spine, severe paravertebral muscle 
spasms, and x-ray evidence of degenerative osteoarthritis of 
the cervical and lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for Hodgkin's 
disease, in remission, with myelodysplastic syndrome have 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.117, Diagnostic Code 7709 (1995), amended by 38 
C.F.R. § 4.117 Diagnostic Code 7709, 7700 (1998).

2.  Degenerative osteoarthritis of the cervical and lumbar 
spine is no more than 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 5292, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his degenerative osteoarthritis of the 
cervical and lumbar spine and Hodgkin's disease with 
myelodysplastic syndrome. 

The Board finds that the veteran's claim for increased 
evaluations for degenerative osteoarthritis of the cervical 
and lumbar spine and Hodgkin's disease with myelodysplastic 
syndrome are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  With respect to the veteran's claim 
for increased evaluations of degenerative osteoarthritis of 
the cervical and lumbar spine, Hodgkin's disease with 
myelodysplastic syndrome, a claim that a disability has 
become more severe where the disability was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher evaluation is justified due to an 
increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), 
has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

I.  Hodgkin's disease with myelodysplastic syndrome

The veteran's DD214 shows that the veteran had service in 
Vietnam.  In January 1994, the veteran filed a claim for 
service connection for Hodgkin's disease with anemia due to 
exposure to Agent Orange.  VA and private medical records 
from 1986 show that the veteran was diagnosed and treated for 
Hodgkin's disease with radiation therapy and chemotherapy.  
VA medical records from October 1992 through August 1995 show 
no evidence of Hodgkin's disease.  However, these records do 
show a marked decrease in iron stores of the bone marrow with 
low hemoglobin.  The diagnosis was myelodysplasia.  In 
October 1992, the veteran's hemoglobin count was 
12.1gm/100ml.  VA treatment records from August 1993 to 
December 1993 show that the veteran was complaining of mild 
weakness, tiredness and fatigability and indicated that since 
October 1992, the veteran's hemoglobin had lowered from 
13.1gm to 10.5gm.  It was noted that the veteran was being 
treated for refractory anemia and myelodysplastic syndrome.  
VA treatment records from March 1994 to April 1995 show the 
veteran continued to complain of tiredness and weakness with 
hemoglobin counts ranging from 11.6gm to 13.3gm.  Diagnoses 
included myelodysplastic syndrome with chronic refractory 
anemia and nonHodgkin's lymphoma with no evidence of disease.  
An August 1995 VA medical record noted that the veteran 
reported increased dizziness, but denied night sweats, fever, 
weight loss, or anorexia.  His hemoglobin count was 13.7gm.  
The assessment was no evidence of disease.

In a March 1996 rating decision, the RO granted service 
connection for Hodgkin's disease, as secondary to Agent 
Orange exposure in Vietnam and a noncompensable evaluation 
was granted effective from the date of the claim in January 
1994.  A 10 percent evaluation was assigned effective October 
23, 1995, the date of the change of the regulations.  

The Board notes that during the pendency of this case, the 
regulations for the hemic and lymphatic systems were amended, 
effective October 23, 1995.  The Court had clarified that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should ... apply unless Congress provided 
otherwise or permitted the Secretary ... to do otherwise and 
the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 
139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 
(1990), see also Karnas v Derwinski, 1 Vet. App. 308 (1991).  

The RO has evaluated the veteran's Hodgkin's disease under 
both the pertinent rating criteria in effect prior to October 
23, 1995 and thereafter.  The veteran's service-connected 
Hodgkin's disease is rated under 38 C.F.R. § 4.117, 
Diagnostic Code 7709, Hodgkin's disease and Diagnostic Code 
7700, anemia, and a 10 percent evaluation is assigned under 
the amended regulations.  

Under Diagnostic Code 7709 in effect prior to October 25, 
1995, a 100 percent evaluation was applicable for acute 
(malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high or progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  A 60 percent evaluation was warranted if 
there was evidence of general muscular weakness with loss of 
weight and chronic anemia, or secondary pressure symptoms 
such as marked dyspnea, edema with pains and weakness of 
extremity, or other evidence of severe impairment of general 
health.  A minimum 30 percent evaluation was of application 
if there was evidence of occasional low-grade fever, mild 
anemia, fatigability or pruritus.  A note to Diagnostic Code 
7709 provided that the 100 percent evaluation would be 
continued for one year following cessation of therapeutic 
procedure.  If no local recurrence or invasion of other 
organs would then be shown, the disease was to be rated based 
on residuals.  38 C.F.R. Part 4, Diagnostic Code 7709 (1995).

According to 38 C.F.R. § 4.31, in every instance where the 
rating schedule does not provide a noncompensable evaluation, 
a noncompensable evaluation will be assigned if the criteria 
for a compensable evaluation have not been met.

Under Diagnostic Code 7709 in effect after October 25, 1995, 
a 100 percent rating is warranted for Hodgkin's disease when 
the disease is active or during a treatment phase. The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. If there has been no 
local recurrence or metastasis, the disease is to be rated on 
residuals.  See Green v. West, 11 Vet. App. 472 (1998); 38 
C.F.R. § 4.117, Diagnostic Code 7709 (1998).

In the instant case, the residual of the disease is 
myelodysplastic syndrome with refractory anemia, which is 
evaluated under Diagnostic Code 7700.  A noncompensable 
evaluation is warranted for asymptomatic anemia with 
hemoglobin of 10gm/100ml or less.  The criteria for a 10 
percent evaluation contemplates hemoglobin of 10 gm/100ml or 
less with findings such as weakness, easy fatigability, or 
headaches.  A 30 percent evaluation warrants hemoglobin of 
8gm/100ml or less with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  The 70 percent evaluation contemplates hemoglobin of 
7gm/10ml or less with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
A 100 percent evaluation warrants hemoglobin of 5gm/10ml or 
less with findings such as high output congestive heart 
failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1998).

In an April 1996 VA examination, the veteran's medical 
history indicated that he was diagnosed with Hodgkin's 
disease in 1986 and after a laparotomy and splenectomy, he 
underwent radiotherapy and chemotherapy in 1987.  It was 
noted that there has been no recurrence of Hodgkin's disease 
to this date.  However, bone marrow abnormalities, diagnosed 
as myelodysplastic syndrome, and manifested by chronic 
refractory anemia have been diagnosed.  At the time of the 
examination, his hemoglobin was 12.8gm/dl with normal white 
blood cell count and platelets.  His complete blood count was 
normal.  On evaluation, the chest, heart, and abdomen were 
normal.  The diagnoses were Hodgkin's disease inactive since 
1987 and myelodysplastic syndrome was under control with 
Folic Acid and Vitamin B-12.  

Upon review, the Board finds that the evidence of record 
supports a 30 percent evaluation for the veteran's Hodgkin's 
disease with myelodysplastic syndrome under the applicable 
evaluation criteria both prior to and subsequent to October 
25, 1995.  VA medical evidence from October 1992 to August 
1995 demonstrate continued complaints by the veteran of 
weakness, tiredness, fatigability, and dizziness with 
hemoglobin ranging from 10.5gm to 13gm with diagnoses of 
chronic refractory anemia.  Moreover, on at least one 
occasion, the veteran had a low blood cell count.  Under 
Diagnostic Code 7700, in effect prior to October 23, 1995, 
these findings meet the criteria for a 30 percent evaluation.  
At the most recent VA examination, the examiner noted that 
the veteran's myelodysplastic syndrome manifested by chronic 
refractory anemia was under fair control with treatment of 
Folic Acid and Vitamin B-12.  Thus, applying the most 
favorable version of the regulations to the veteran's claims 
as required by Cohen, 10 Vet. App. at 139, the Board 
concludes that a 30 percent evaluation is warranted for the 
veteran's Hodgkin's disease with myelodysplastic syndrome 
under Diagnostic Code 7700 (1995).

II.  Osteoarthritis of the cervical and lumbar spine

Service medical records show complaints of back pain with x-
ray evidence of arthritis of the cervical spine.  At his May 
1966 retirement examination, the examiner noted that mild 
osteoarthritis had been documented with no functional 
limitation.  

A private medical record showing treatment from 1967 to 1972 
indicates that the veteran was seen for arthritis of the 
spine.

At his November 1973 VA examination, the veteran complained 
of pain in the upper area of the back and neck and that he 
had received treatment for in the past with periodic 
limitation of normal functioning.  On evaluation, there was 
moderate dorsal kyphosis.  There was tenderness with mild 
muscle spasm of the cervical paravertebral and trapezius 
muscles.  The diagnoses included dorsal kyphosis and 
degenerative osteoarthritis of the spine.  Contemporaneous x-
rays revealed very small minimal small incipient anterior 
spurs on C5 and very small minimal degenerative anterior spur 
on L5.

The RO, in a March 1974 rating decision, granted service 
connection for degenerative arthritis of the cervical and 
lumbar spine under Diagnostic Code 5003 and assigned a 
noncompensable evaluation.

In an April 1996 VA evaluation, the veteran reported 
experiencing stiffness of the cervical spine and denied the 
existence of back pain.  On evaluation, the veteran's dorsal 
kyphosis was noted.  There was evidence of sever cervical and 
lumbosacral paravertebral muscle spasm.  Ranges of motion of 
the cervical spine included flexion and bilateral rotation to 
40 degrees, backward extension to 35 degrees, and bilateral 
flexion to 20 degrees.  Range of motion exercises of the 
lumbar spine revealed flexion to 75 degrees, backward 
extension to 20 degrees, and bilateral flexion and rotation 
to 25 degrees.  The examiner noted there was no objective 
evidence of pain on motion of any movement of the cervical 
and lumbar spine.  There was no muscle atrophy of the upper 
or lower extremities, and muscle strength was normal.  
Straight leg raising was positive.  X-ray studies of the 
cervical and lumbar spine revealed diffuse spondylosis, more 
prominent at the C-5 to C-6 level moderate diffuse 
spondylosis of the lumbar spine with narrowing of the L-5 and 
S-1 intervertebral disc, most compatible with degenerative 
changes.  The diagnoses were severe cervical and moderate 
lumbar spine degenerative osteoarthritis by 
x-ray.

The RO, in a November 1996 rating decision, increased the 
veteran's evaluation for degenerative arthritis of the 
cervical and lumbar spine to 20 percent under Diagnostic 
Codes 5292-5295.  The veteran disagreed with this evaluation.  
As set forth in the Schedule for Rating Disabilities, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).   A 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine (Diagnostic Code 5290) and the lumbar spine (Diagnostic 
Code 5292).  Severe limitation of the cervical or lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5292 (1998).  Lumbosacral strain with
 muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position warrants a 20 
percent evaluation.  A 40 percent evaluation would be 
appropriate when there is severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 20 percent.  X-ray studies of the cervical and lumbar 
spine at his April 1996 VA examination revealed severe 
degenerative osteoarthritis of the cervical spine and 
moderate degenerative osteoarthritis of the lumbar spine.  As 
set forth above, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion of 
the specific joint or joints involved and the painful motion 
thereof.  At the April 1996 VA examination, the veteran 
specifically denied experiencing any back pain. There was 
evidence of spasm, but that is specifically contemplated in a 
20 percent evaluation for strain.  Moreover, the range of 
motion exercises reveal that the veteran retains remarkably 
good range of motion of the back.  In fact, the examiner
noted that there was no objective evidence of pain on motion 
of any movement of the cervical and lumbar spine.  This 
reflects that there is no functional impairment due to 
painful motion.  Other functional impairments were similarly 
missing.  There was no evidence of weakness, musculature of 
the back was normal and the record establishes that there was 
no atrophy.  38 C.F.R. § 4.40.  There was no evidence of more 
motion than normal and the veteran has not detailed excess 
fatigability.  There has never been evidence of a positive 
Goldthwait's sign, description of a severe strain, marked 
limitation of motion or abnormal mobility on forced motion.  
There was no indication of listing of the whole spine.  
Additionally, the range of motion exercises do not indicate 
severe limitation of motion of either the cervical or lumbar
spine.  

The Board observes that the Court has held that Diagnostic 
Code 5003 indicates that where the arthritis is established 
by X-ray and there is evidence of painful motion under 
§ 4.59, such is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  See 
also Hicks v. Brown, 8 Vet. App. 417 (1995).   In the instant 
case, the RO has already granted a 20 percent evaluation for 
this disability.  Application of Diagnostic Code 5003 with 
§ 4.59 does not alter this evaluation.  In fact, in this
instance, as there is no complaint of painful motion or 
objective evidence of such, § 4.59 does not aid the 
evaluation.  Moreover, as there is no objective evidence of 
any limitation of motion of the cervical spine, the current 
20 percent evaluation adequately addresses the veteran's 
symptomatology.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
degenerative osteoarthritis of the cervical and lumbar spine, 
currently evaluated as 20 percent disabling.  Thus, the claim 
is denied.


ORDER

An increased evaluation for Hodgkin's disease with 
myelodysplastic syndrome to 30 percent, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  An increased evaluation for degenerative 
osteoarthritis of the cervical and lumbar spine is denied.


REMAND

The Board notes that in an April 1996 VA examination, it was 
noted that the veteran was being treated for carcinoma of the 
prostate.  Subsequently, at the March 1997 VA examination, 
the examiner noted that the veteran's medical history showed 
that the veteran had a prostate-specific antigen (PSA) of 
8.34, and that the veteran was diagnosed with adenocarcinoma 
of the prostate in March 1996 and was treated with radiation 
therapy at the facility.  However, records of such treatment 
are not of record.

Moreover, the Board notes that it appears that the veteran 
filed his claim in September 1996; however, the RO, in its 
April 1997 rating decision granted service connection 
effective November 1996.  More importantly, the Board 
observes that the applicable regulation, 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 and its note state that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory examination at the end of six 
months.  Thereafter, if there has been no local reoccurrence 
or metastasis, rate on residuals.  It does not appear to the 
Board that such evaluation was considered.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should obtain the VA medical 
records pertaining to the veteran's 
treatment for prostate cancer from March 
1996 to present and associate them with 
the claims folder.

2.  The RO should again review the 
record, specifically noting the 
provisions of 38 C.F.R. § 3.157 and 
§ 4.115b, Diagnostic Code 7528. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 

